EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laine Gonzalez on December 30, 2021.

The application has been amended as follows: 

In Claim 3, line 2-3, "through the gearbox scavenge path" should be replaced by "through a gearbox scavenge path"


Claim 11, lines 2-3, "the planetary gear box" should be replaced by "the planetary gearbox"

Claim 14. (Currently Amended) A method of lubricating a planetary gearbox of a gas turbine engine, the method comprising:
	lubricating a journal bearing of the planetary gearbox with oil from a primary gearbox oil feed via an oil channel, wherein the primary gearbox oil feed is provided to the oil channel by a primary oil jet, the oil channel in fluid communication with the primary oil jet via a first opening;
	in response to failure of the [[a]] primary gearbox oil feed, causing an oil level in a sump of the planetary gearbox to increase; and 
	lubricating the journal bearing of the planetary gearbox with oil from the sump when the level has reached or exceeded a predetermined level, the oil from the sump fed to the journal bearing via a secondary oil channel in fluid communication with the oil channel by a second opening, the secondary oil channel disposed in a carrier of the planetary gearbox, wherein a scoop in direct fluid communication and 

Claim 16, line 2, "onto journal bearings" should be replaced by “onto the journal bearing”

Claim 21, line 2, "a sump of the gearbox" should be replaced by "the sump of the gearbox"


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2013/0133454 to Barthel discloses a method and structure for lubricating gearboxes wherein, in response to a failure of a primary oil feed (9,11) an oil level in a sump (102) increases, per Figures 1-3, and Page 3, ¶29.   US 2016/0032773 to James et al. disclose a planetary gearbox suitable for use in said Barthel reference.  There is further art such as that of US 2015/0052873 to Muldoon et al. which discloses carriers having scoops (72) formed on the carrier frame (66) for delivering this, as disclosed in Page 3, ¶57-59.
However, as applicant has correctly noted in the arguments and as the Examiner acknowledged in the interview of November 16, 2021, this combination does not account for a primary oil jet being delivered to the secondary oil channels by the scoops, through an opening fed in the scoop to the oil channel outlet in the gear system as Claimed.  This system utilizes the scoops to deliver the oil from a lower oil level, which other scoops do similarly; however, also delivers this fluid to the center via rotating induced channels, as opposed to methods where the scoop fluid is raised above the gear and dropped onto it, which does not deliver it directly to the rotating port5ions which the channels of applicant can achieve.  While there are some systems for more direct oil delivery in planetary gear systems, none found by the prior art search would be combinable with the references above and built into a secondary oil channel, but were instead part of the primary and sole oil delivery system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745